UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1742


In re: ANTHONY ANDREWS,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:21-ct-03072-D)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Anthony Andrews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Andrews petitions for a writ of mandamus, alleging that the district court

has unduly delayed handling his case. He seeks an order from this court directing the

district court to act. Our review of the district court’s docket reveals that the district court

dismissed Andrews’ complaint on August 6, 2021. Accordingly, because the district court

has recently decided Andrews’ case, we deny the mandamus petition as moot. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               2